DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: the prior art of record does not teach “the high-voltage isolated power source is respectively connected to two electrodes of a battery pack, an output terminal of the power source driving module, the microprocessor, and a first terminal of a first switching device; an input terminal of the power source driving module is connected to the microprocessor, a control terminal of the first switching device is connected to the microprocessor, the first terminal of the first switching device is further connected to a primary battery, a second terminal of the first switching device is connected to a coil of a relay, and a contact of the relay is disposed on a line between the battery pack and a motor; the microprocessor is further connected to the primary battery, the microprocessor outputs a low-level signal to the power source driving module when the primary battery supplies power abnormally, and the power source driving module enables the high-voltage isolated power source to converts high-voltage 

Regarding claims 3-12: claims 3-12 are allowable due to dependence on allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        






	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839